The opinion of the court was delivered by
Munson, J.
By consent of the parties, this case was sent to a referee for determination. It was provided in the rule of reference that the report of the referee should be final and conclusive. The referee has fully disposed of the case, and we see no ground ■on which his decision can be reviewed. The parties did not stipulate that the case should be decided according to law. The ref■eree has not submitted any question of law to the court, and it does not appear from his report that he intended to decide ■the matter strictly according to law. Nothing appears in the report from which the court can be satisfied that the referee, through any misapprehension, reached a result different from what he intended. The statement by a referee of the grounds of his decision will not be taken to authorize a revision of his findings, unless it clearly appears that he thereby intended to submit the correctness of his conclusions to the court. It is not necessary to consider this report further. As the case stands, the. legal conclusions of the referee are not subject to revision. He was the tribunal selected by the parties for the settlement of their controversy. They submitted the law as well as the fact to his determination, and agreed to abide by his decision. Under a rule of reference like this, the referee is in effect an arbitrator, and his decision can be questioned only for causes for which an ■award of arbitrators would be set aside. Hazeltine v. Smith, 3 Vt. 535; White v. White, 21 Vt. 250; Cutting v. Stone, 23 Vt. 571; Kimball v. Baxter's Estate, 27 Vt. 628; Morse v. Beers, 51 Vt. 359.

Judgment reversed and judgment for plaintiff'.